DETAILED ACTION
	This application has been examined. Claims 1,3-7,9-12,14,16-20 are pending. Claims 2,8,13,15 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are moot in view of the new grounds for rejection.   
 The Examiner notes wherein Barabash discloses identifying a classification/type of traffic associated with a tenant.
Wright disclosed (re. Claim 1) wherein the AI engine reviews past requests made by the requester (Wright-Paragraph 78, metrics may be historical metrics and/or current performance metrics. Historical performance may measure previous performance for an amount of time, such as the last week of performance metrics, Paragraph 69, Paragraph 78,client metrics can include…metrics such as read latency or write IOPS can be monitored for a particular volume of a client,  ) to determine the potential resource level of the request (Wright- Paragraph 70, various different load calculations can be calculated. Loads can be calculated for the storage system as a whole, for individual components, for individual services, and/or individual clients. Load values, e.g., system load values and/or client load values, can then be used by the quality of service system to determine if and how clients should be throttled,  Paragraph 74, max burst IOPS parameter is the maximum IOPS value that a client can "burst" above the maximum IOPS parameter for a short period of time, Paragraph 80, a target performance value is determined As will be described in more detail below, the target performance value may be based on different criteria, such as load values, client metrics, system metrics, and quality of service parameters. The target performance value is the value at which performance manager 114 would like client 108 to operate. For example, the target performance may be 110 IOPS.)  
 Barabash-Wright substantially disclosed (re. Claim 1) dynamically adjusting, by the request handler, a resource threshold based on the potential resource level of the request , (Wright- Paragraph 74, max burst IOPS parameter is the maximum IOPS value that a client can "burst" above the maximum IOPS parameter for a short period of timeParagraph 80, a target performance value is determined As will be described in more detail below, the target performance value may be based on different criteria, such as load values, client metrics, system metrics, and quality of service parameters. The target performance value is the value at which performance manager 114 would like client 108 to operate. For example, the target performance may be 110 IOPS)   and the type of request (Barabash- Paragraph  22, management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or groups of VMs for a tenant , Paragraph 33, request may be associated with several parameters including a virtual network ID (VNID), source and destination VM IDs (virtual IPs), group to which the source node belongs (G1), group to which the destination node belongs (G2), and an identifier (e.g., a differentiated service code point or DSCP value) which indicates the class of service (or service level) associated with the type of data or traffic that is to be transmitted )  

  	 
 
Priority
	The effective date of the claims described in this application is 8/9/2019.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-7,9-12,14,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabash (USPGPUB 2015/0040121) further in view of Wright (USPGPUB 2013/0232261) further in view of Laor (USPGPUB 2012/0047383) 
In regard to Claim 1
 	Barabash Paragraph 22 disclosed wherein a two-level solution may be implemented. The first level may be applied to monitor and control data communication among a plurality of tenants. ('central / global approach’)  The second level may be applied to monitor and control data traffic within a tenant's virtual network. ("local approach") In a virtual network, it may be desirable to manage data transmission at the VM level, between pairs of VMs, or between sets of VMs. Such a management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or groups of VMs for a tenant.  Paragraph 23 disclosed wherein SLAs may be defined both within a single policy group ("local" approach) as well as between policy groups ("central" approach) by setting several bandwidth limits and guarantees. For example, for each group G, the outgoing traffic of a VM may be restricted based on a policy associated with a VM connection rate limit, which represents the capacity of its connection to the virtual network.
  	 
 	Barabash disclosed Paragraph 30, 33, 37,65,69 disclosed wherein traffic controller module 120 receives request from application, and determines aggregated traffic limit of a data traffic profile as well as the overall bandwidth connection limit of the VMs in a policy group .
 	Barabash disclosed (re. Claim 1) a computer-implemented method comprising:
receiving, by a request handler (Barabash - a traffic controller module 120 ) via a node in a distributed computer network, a request from a requester for one of services to be provisioned by a plurality of servers, (Barabash-Paragraph 33, An application running on VM 114 which is placed in host 110 may submit a data transmission request. To service the request, the responsible virtual switch in host 110 may generate a data transmission control request to a traffic controller module 120 to transfer data from a source virtual endpoint (VM 114) to a destination virtual endpoint )  wherein the plurality servers are accessible via the distributed computer network;
 	identifying, by the request handler, parameters of resource consumption from the request  wherein the parameters of resource consumption comprise one or more of the following: parameters based on a rate limiting policy, parameters based on a service level agreement (SLA), parameters based on the requester, and parameters based on outstanding requests from requesters, (Barabash- Paragraph  22, management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or groups of VMs for a tenant , Paragraph 33, request may be associated with several parameters including a virtual network ID (VNID), source and destination VM IDs (virtual IPs), group to which the source node belongs (G1), group to which the destination node belongs (G2), and an identifier (e.g., a differentiated service code point or DSCP value) which indicates the class of service (or service level) associated with the type of data or traffic that is to be transmitted )     wherein the outstanding requests from the requesters include requests yet to be executed and requested currently in execution;(Barabash-Paragraph 34, data packets in the first queue may be processed immediately or within a defined minimum response time. Traffic queued in the first queue may be transmitted ahead of other queues or more frequently than other queues, and it's dropping probability may be lower than for all the other queues ) 
 	determining the parameters of resource consumption is less than a resource threshold; (Barabash-Paragraph 46, traffic controller 120 may determine whether the current aggregated transmission rate for the particular traffic has reached the allowed threshold rate (S250). If the aggregated transmission rate is below the threshold rate, then traffic controller 120 may calculate a maximal transmission rate for the particular stream ) 
 	if the determining is positive, comparing the request to a total number of requests before accepting the request; (Barabash-Paragraph 30,Paragraph 68 - parameters, defining the threshold rate, may be set according to the SLA for a traffic profile and allows for a physical switch in the path of the data packet to monitor the rate of transmission and determine if the data packet is being transmitted within the threshold (in-profile) ("determining is positive") or is transmitted over the threshold (out-of-profile) ("determining is negative") ,  Paragraph 52, traffic from a VM in G1 to a VM in G2 may be transferred, if the two following conditions are met: (1) the overall outgoing rate of a VM in G is less than the allowed connection rate limit ) or
 	if the determining is negative, comparing the request to the parameters  (Barabash-Paragraph 39, virtual switch 112 may determine traffic profile parameters associated with the data packet (e.g., according to the information recorded in the tables associated with the group to which the VM belongs) and initiate a connection request to the traffic controller 120 )   to an  aggregated transmission rate (Barabash-Paragraph 23, VMs allocated in the same virtual network, and having similar functionality or transmission characteristics may be logically grouped together based on a definable relationship. Such a group of VMs may be called a policy group, Paragraph 74, aggregated rate limit of 10 Mbps between VMs in groups G1 and G2, where a VM in G1 has a connection rate limit of 1 Mbps , Paragraph 47, traffic controller 120 may determine whether the current aggregated transmission rate for the particular traffic has reached the allowed threshold rate (S250). If the aggregated transmission rate is below the threshold rate, then traffic controller 120 may calculate a maximal transmission rate for the particular stream) before accepting; and
 	scheduling, by the request handler, the request for execution. (Barabash-Paragraph 27 - VM placement manager 140 performs the final placement decisions , ("scheduler") , Paragraph 34, data packets in the first queue may be processed immediately or within a defined minimum response time. Traffic queued in the first queue may be transmitted ahead of other queues or more frequently than other queues, and it's dropping probability may be lower than for all the other queues )  
 	
 	While Barabash substantially disclosed the claimed invention Barabash does not disclose (re. Claim 1)   comparing the request to the parameters divided by a number of nodes.  
 	While Barabash substantially disclosed the claimed invention Barabash does not disclose (re. Claim 1) reviewing, by the request handler, historical data
 	While Barabash substantially disclosed the claimed invention Barabash does not disclose (re. Claim 1)  dynamically adjusting, by the request handler, the resource threshold.
 	Wright Paragraph 33 disclosed wherein a requested quality of service parameter from the client is received. Access of the data according to the requested quality of service parameter is monitored. Access to the data is throttled based upon the monitoring access of the data.
 	Wright disclosed (re. Claim 1)   comparing the request to the parameters divided by a number of nodes. (Wright-Paragraph 67, System metrics are metrics that reflect the use of the system or components of the system by all clients. System metrics can include metrics associated with the entire storage system or with components within the storage system. For example, system metrics can be calculated at the system level, cluster level, node level, service level, or drive level, Paragraph 70, various different load calculations can be calculated. Loads can be calculated for the storage system as a whole, for individual components, for individual services, and/or individual clients. Load values, e.g., system load values and/or client load values, can then be used by the quality of service system to determine if and how clients should be throttled. Paragraph 72, since client loads are evenly distributed through the system, a global performance pool can be calculated and individual client contributions to how the system is being used can also be calculated. , Paragraph 144, Paragraph 144 ,the factor can be the number of the client's read operations divided by the total number of read operations of the cluster )  
 	Wright disclosed (re. Claim 1) ‘reviewing, by the request handler, historical data (Wright-Paragraph 78, metrics may be historical metrics and/or current performance metrics. Historical performance may measure previous performance for an amount of time, such as the last week of performance metrics, Paragraph 69, Paragraph 78,client metrics can include…metrics such as read latency or write IOPS can be monitored for a particular volume of a client,  )
 	Wright disclosed (re. Claim 1) dynamically adjusting, by the request handler, the resource threshold (Wright-Paragraph 141, factor can also be based upon the number of IOPS that each client is doing. In addition, the number of IOPS for a particular client can be compared to the number of IOPS for the cluster, such that an indication of how heavily a particular client is using the cluster can be determined … target performance manager can calculate another factor than can be used to scale the target performance value based upon how much a client is using the system compared to all other clients. )
 	Barabash and Wright are analogous art because they present concepts and practices regarding workload and utilization analytics.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Wright into Barabash.  The motivation for the said combination would have been so that load values, e.g., system load values and/or client load values, can then be used by the quality of service system to determine if and how clients should be throttled.(Wright-Paragraph 70)
Barabash-Wright disclosed (re. Claim 1) receiving, by a request handler (Barabash - a traffic controller module 120, Paragraph 33, To service the request, the responsible virtual switch in host 110 may generate a data transmission control request to a traffic controller module 120 to transfer data from a source virtual endpoint (VM 114) to a destination virtual endpoint.  ) via a node among a group of nodes in a local network in a distributed computer network, (Wright-Figure 9,Paragraph 152, each node may have associated therewith one or more services (e.g., Services A-H), wherein each service may be configured or designed to handle a particular set of functions and/or tasks, Paragraph 37, Access of the storage system by the plurality of clients is monitored. Performance of a client in the plurality of clients in accessing the storage system is monitored )   a request from a requester requesting one of services to be provisioned by a plurality of servers, wherein the plurality servers are accessible via the distributed computer network;
identifying, by the request handler, parameters of resource consumption from the
request, wherein the parameters of resource consumption comprise  at least one of parameters based on a rate limiting policy, parameters based on a service level agreement (SLA), parameters based on the requester, parameters based on the node, or  parameters based on outstanding requests from requesters, (Barabash- Paragraph  22, management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or groups of VMs for a tenant , Paragraph 33, request may be associated with several parameters including a virtual network ID (VNID), source and destination VM IDs (virtual IPs), group to which the source node belongs (G1), group to which the destination node belongs (G2), and an identifier (e.g., a differentiated service code point or DSCP value) which indicates the class of service (or service level) associated with the type of data or traffic that is to be transmitted )     
wherein the outstanding requests from the requesters include requests yet to be
executed and requested currently in execution; (Barabash-Paragraph 34, data packets in the first queue may be processed immediately or within a defined minimum response time. Traffic queued in the first queue may be transmitted ahead of other queues or more frequently than other queues, and it's dropping probability may be lower than for all the other queues )
 	in response to the identifying, determining that the parameters of resource
consumption are less than a resource threshold; (Barabash-Paragraph 46, traffic controller 120 may determine whether the current aggregated transmission rate for the particular traffic has reached the allowed threshold rate (S250). If the aggregated transmission rate is below the threshold rate, then traffic controller 120 may calculate a maximal transmission rate for the particular stream ) 

if the determining is positive, comparing the request to a total number of
requests before accepting the request; (Barabash-Paragraph 30,Paragraph 68 - parameters, defining the threshold rate, may be set according to the SLA for a traffic profile and allows for a physical switch in the path of the data packet to monitor the rate of transmission and determine if the data packet is being transmitted within the threshold (in-profile) ("determining is positive") or is transmitted over the threshold (out-of-profile) ("determining is negative") ,  Paragraph 52, traffic from a VM in G1 to a VM in G2 may be transferred, if the two following conditions are met: (1) the overall outgoing rate of a VM in G is less than the allowed connection rate limit )
accepting the request, by the request handler, by dynamically switching
 the request for execution (Wright- Paragraph 274 - analyze the current Load(Client) value, Paragraph 349 - each Client's IOPS may be automatically, dynamically and/or proportionally backed down (or throttled) based on each Client's respective, updated target IOPS value, Fig. 6 Paragraph 141, PID controllers can receive client metrics, system metrics, and/or load values, that correspond with the target performance value. The PID controller can then determine a client performance adjustment value. For example, a PID controller is configured to take feedback of previous client performance and determine a value to cause a system to move toward the target performance value, Paragraph 144, In an operation 610, a client-specific factor is determined based upon the client metric associated with the overloaded system load value. ) as a function of the total number of requests (Wright- Fig. 6 Paragraph 141, PID controllers can receive client metrics, system metrics, and/or load values, that correspond with the target performance value)  or
if the determining is negative, (Barabash-Paragraph 30,Paragraph 68 - parameters, defining the threshold rate, may be set according to the SLA for a traffic profile and allows for a physical switch in the path of the data packet to monitor the rate of transmission and determine if the data packet is being transmitted within the threshold (in-profile) ("determining is positive") or is transmitted over the threshold (out-of-profile) ("determining is negative") ,  Paragraph 52, traffic from a VM in G1 to a VM in G2 may be transferred, if the two following conditions are met: (1) the overall outgoing rate of a VM in G is less than the allowed connection rate limit ) 
comparing the request to the parameters based on the discovered number
of nodes (Wright-Paragraph 67, System metrics are metrics that reflect the use of the system or components of the system by all clients. System metrics can include metrics associated with the entire storage system or with components within the storage system. For example, system metrics can be calculated at the system level, cluster level, node level, service level, or drive level, Paragraph 70, various different load calculations can be calculated. Loads can be calculated for the storage system as a whole, for individual components, for individual services, and/or individual clients. Load values, e.g., system load values and/or client load values, can then be used by the quality of service system to determine if and how clients should be throttled. Paragraph 72, since client loads are evenly distributed through the system, a global performance pool can be calculated and individual client contributions to how the system is being used can also be calculated, Paragraph 144, Paragraph 144 ,the factor can be the number of the client's read operations divided by the total number of read operations of the cluster )    

While Barabash-Wright substantially disclosed the claimed invention Barabash-Wright does not disclose (re. Claim 1) dynamically discovering a number of nodes
in the group of nodes in the local network at the time of determining; and
accepting the request, by the request handler, by switching the request for execution as a function of the parameters based on the discovered number of nodes.
 
 Laor disclosed (re. Claim 1) dynamically discovering a number of nodes
in the group of nodes in the local network at the time of determining;(Laor-Paragraph 24- the X% is based on total CPU utilization divided by the number of active cores (i.e., average distributed CPU consumption), then dividing this result by 100 and dividing again by the number of total cores on the host machine (i.e., portion in percentage of CPU affected )
 	
Laor disclosed (re. Claim 1) switching the request for execution as a function of the parameters based on the discovered number of nodes.(Laor-Figure 2, Paragraph 31, macro-level power saving scheduling algorithm will look at the total number of cores available on the host machine, rather than just the number of active running cores, when determining how to distribute load (i.e., VMs) or schedule load between host machines. In one embodiment, the macro-level scheduler looks at the total cores on the host machine, as it schedules based on the potential use of all cores on the host machine. The micro-level scheduler looks at the active number of cores, and if the average CPU utilization is above a certain Service Level Agreement (SLA), it will activate another core  ) 
 	Barabash,Wright and Laor are analogous art because they present concepts and practices regarding workload and utilization analytics.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Laor into Barabash-Wright.  The motivation for the said combination would have been to allow the host controller 105 to take the information on the total number of cores in the host machine 110 into account in order to avoid activating another host machine 110, when it can just activate more cores on the same host machine 110 that is already running.

Wright disclosed (re. Claim 1) wherein the AI engine reviews past requests made by the requester (Wright-Paragraph 78, metrics may be historical metrics and/or current performance metrics. Historical performance may measure previous performance for an amount of time, such as the last week of performance metrics, Paragraph 69, Paragraph 78,client metrics can include…metrics such as read latency or write IOPS can be monitored for a particular volume of a client,  ) to determine the potential resource level of the request (Wright- Paragraph 70, various different load calculations can be calculated. Loads can be calculated for the storage system as a whole, for individual components, for individual services, and/or individual clients. Load values, e.g., system load values and/or client load values, can then be used by the quality of service system to determine if and how clients should be throttled,  Paragraph 74, max burst IOPS parameter is the maximum IOPS value that a client can "burst" above the maximum IOPS parameter for a short period of time, Paragraph 80, a target performance value is determined As will be described in more detail below, the target performance value may be based on different criteria, such as load values, client metrics, system metrics, and quality of service parameters. The target performance value is the value at which performance manager 114 would like client 108 to operate. For example, the target performance may be 110 IOPS.)  
 Barabash-Wright substantially disclosed (re. Claim 1) dynamically adjusting, by the request handler, a resource threshold based on the potential resource level of the request , (Wright- Paragraph 74, max burst IOPS parameter is the maximum IOPS value that a client can "burst" above the maximum IOPS parameter for a short period of timeParagraph 80, a target performance value is determined As will be described in more detail below, the target performance value may be based on different criteria, such as load values, client metrics, system metrics, and quality of service parameters. The target performance value is the value at which performance manager 114 would like client 108 to operate. For example, the target performance may be 110 IOPS)   and the type of request (Barabash- Paragraph  22, management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or groups of VMs for a tenant , Paragraph 33, request may be associated with several parameters including a virtual network ID (VNID), source and destination VM IDs (virtual IPs), group to which the source node belongs (G1), group to which the destination node belongs (G2), and an identifier (e.g., a differentiated service code point or DSCP value) which indicates the class of service (or service level) associated with the type of data or traffic that is to be transmitted )  

	In regard to Claim 7
 	Claim 7 (re. method) recites substantially similar claim limitations as Claim 1.  Claim 7 is rejected on the same basis as Claim 1.
	In regard to Claim 14
 	Claim 14 (re. system) recites substantially similar claim limitations as Claim 1.  Claim 14 is rejected on the same basis as Claim 1.

 	In regard to Claim 3,9,16
 	Barabash-Wright-Laor disclosed (re. Claim 3,9,16) adjusting, by the request handler, one of the parameters of resource consumption in response to a SLA associated with the request.(Wright- Paragraph 274 - analyze the current Load(Client) value, Paragraph 349 - each Client's IOPS may be automatically, dynamically and/or proportionally backed down (or throttled) based on each Client's respective, updated target IOPS value, Fig. 6 Paragraph 141, PID controllers can receive client metrics, system metrics, and/or load values, that correspond with the target performance value. The PID controller can then determine a client performance adjustment value. For example, a PID controller is configured to take feedback of previous client performance and determine a value to cause a system to move toward the target performance value, Paragraph 144, In an operation 610, a client-specific factor is determined based upon the client metric associated with the overloaded system load value. ) 
	In regard to Claim 4,10,17
 	Barabash-Wright-Laor disclosed (re. Claim 4,10,17) creating a request profile (Barabash-Par. 26,QoS module 126 may receive from the SLA manager the parameters of the QOS required for a traffic profile by the different tenants )  based on historical data. (Wright-Paragraph 78, performance manager 114 determines a client load based on one or more performance metrics wherein the metrics may be historical metrics and/or current performance metrics ) 
	In regard to Claim 5,11,18
 	Barabash-Wright-Laor disclosed (re. Claim 5,11,18) adjusting the parameters of the resource consumption (Wright- Paragraph 274 - analyze the current Load(Client) value, Paragraph 349 - each Client's IOPS may be automatically, dynamically and/or proportionally backed down (or throttled) based on each Client's respective, updated target IOPS value ) as a function of the request profile for a particular request from a particular requester. (Barabash-Par. 26,QoS module 126 may receive from the SLA manager the parameters of the QOS required for a traffic profile by the different tenants ) 

	In regard to Claim 6,12,19
 	Barabash-Wright-Laor disclosed (re. Claim 6,12,19) dynamically determining a local parameter for the node in the request profile.(Barabash-Paragraph 32 , a VM 114 that services requests submitted by an application associated with a tenant may have multiple profiles. A VM profile may be set to apply to the VM directly, a group profile may be set to apply to the same VM as a part of a group ) 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabash (USPGPUB 2015/0040121) further in view of Wright (USPGPUB 2013/0232261) further in view of Laor (USPGPUB 2012/0047383).

	In regard to Claim 20
 	Barabash-Wright disclosed (re. Claim 20) dynamically determining a local parameter for the node in the request profile.(Barabash-Paragraph 32 , a VM 114 that services requests submitted by an application associated with a tenant may have multiple profiles. A VM profile may be set to apply to the VM directly, a group profile may be set to apply to the same VM as a part of a group )  	
 	While Barabash-Wright substantially disclosed the claimed invention Barabash-Wright does not disclose (re. Claim 20) wherein the controller is further configured to dynamically determine a local parameter for the node after determining the total number of nodes.
 	Laor Paragraph 19 disclosed a mechanism for a manager and host-based integrated power saving policy in virtualization systems. The integrated power saving policy  collaborates between (1) a system-wide power saving policy implemented at a host controller machine, and (2) a per-host machine locally implemented power saving policy. The host controller machine is aware of each individual host machine's power saving policy and takes this information into consideration when implementing a system-wide power saving policy.
 	Laor disclosed (re. Claim 20) wherein the controller is further configured to dynamically determine a local parameter for the node after determining the total number of nodes.(Laor-Paragraph 24- the X% is based on total CPU utilization divided by the number of active cores (i.e., average distributed CPU consumption), then dividing this result by 100 and dividing again by the number of total cores on the host machine (i.e., portion in percentage of CPU affected )
 	Barabash,Wright and Laor are analogous art because they present concepts and practices regarding workload and utilization analytics.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Laor into Barabash-Wright.  The motivation for the said combination would have been to allow the host controller 105 to take the information on the total number of cores in the host machine 110 into account in order to avoid activating another host machine 110, when it can just activate more cores on the same host machine 110 that is already running.



Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444